Exhibit 10.36

 

ace ina

 

EMPLOYEE NOTE

 

Date: May 28, 2002

 

Brian Dowd, (“Employee”), promises to pay to the order of ACE USA, Inc. (“ACE”),
the principal sum of Two Hundred Fifty Thousand Dollars ($250,000.00):

 

1. Loan from ACE.

 

This Employee Note evidences a loan in the amount of Two Hundred Fifty Thousand
Dollars ($250,000.00) (the “Principal Amount”) from ACE to the Employee.

 

2. Repayment of Principal Amount.

 

The Employee shall pay the Principal Amount due in five equal and consecutive
annual installments in the amount of Fifty Thousand Dollars ($50,000.00)
(“Installment Amount”) commencing on June 1, 2003, and continuing on the first
day of the twelfth month thereafter, until the principal amount is fully paid
(“Installment Amount Due Dates”).

 

3. Interest to be Paid.

 

The Employee shall pay interest on the outstanding Principal Amount (the
“Interest Amount”) equal to four and 2/3 percent (4.66%) (the “Interest
Amount”), compounded annually. Interest payments shall be calculated as of and
become due on Installment Amount Due Dates.

 

4. Default.

 

A “Default” exists if any of the following shall have occurred:

 

(a) The Employee fails to make the payment of an Installment Amount under this
Employee Note within sixty (60) days following the Installment Amount Due Dates
as set forth in Paragraph 2;

 

(b) The Employee does not make the payment of the Interest Amounts under this
Employee Note within sixty (60) days following the Installment Amount Due Dates
as set forth in Paragraph 3

 

1



--------------------------------------------------------------------------------

5. Cumulative Remedies.

 

ACE reserves and retains all rights and remedies upon Default as provided by
applicable law.

 

6. Non-Waiver of Rights.

 

ACE shall not by any act of omission or commission be deemed to have waived any
of its rights or remedies hereunder unless such waiver is in writing and signed
by ACE, and then only to the extent specifically set forth therein; a waiver
with respect to one event shall not be construed as continuing or as a bar to or
waiver of such right or remedy relative to a subsequent event.

 

7. Maximum Liability for Interest.

 

Notwithstanding any provision contained in this note to the contrary, the
Employee will not be liable for payment of interest under this Employee Note
beyond the maximum amount of such interest permitted by law to be charged,
collected or received, and if any payments by the Employee include interest in
excess of such a maximum amount, ACE shall apply such excess to the reduction of
the unpaid principal amount due hereunder, or if none is due, such excess shall
be refunded to the Employee.

 

8. Severability.

 

If any provision of this Employee Note is held to be invalid or unenforceable by
a court of competent jurisdiction, the other provisions of this Employee Note
shall remain in full force and effect and shall be liberally construed in favor
of ACE in order to effect the provisions of this Employee Note.

 

9. Successors and Assigns.

 

The obligations of the Employee under this Employee Note may not be assigned by
the Employee without the prior written consent of ACE. This Employee Note shall
be binding upon the Employee and his heirs, executors and permitted assigns.

 

10. Choice of Law.

 

This Employee Note shall be construed according to and governed by the
substantive law of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of law.

 

2



--------------------------------------------------------------------------------

11. Notices.

 

Notices sent to ACE or the Employee shall be in writing and shall be sent by (i)
United States mail, postage prepaid, by registered or certified mail, return
receipt requested; or (ii) by overnight courier, at the following addresses or
such other address as may be supplied by the Employee or ACE in writing:

 

   

ACE USA, INC.

   

Two Liberty Place

   

1601 Chestnut Street

   

Philadelphia, PA 19103

   

Attention: Office of General Counsel

 

   

Brian Dowd

   

2723 Thurleston lane

   

Duluth GA 30097

 

IN WITNESS WHEREOF, the Employee, intending to be legally bound hereby, has
executed this Employee Note on the day and year set forth above.

 

EMPLOYEE

 

--------------------------------------------------------------------------------

Brian Dowd

 

3